Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The following is not an objection to the drawings but rather a suggestion from Examiner to ensure the highest quality of drawings in the printed patent:  the darkness of the background is so dark that the quality of the printed patent may be impacted.  Removal of the black background would improve the quality of the printed patent.  If applicant chooses to remove the black background, applicant should take care not to introduce anything that would be considered new matter.

Specification
The specification has been amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The figure description should be amended to read:
--Figure 1.1 is a front view of a DIAPER;
Figure 1.2 is a back view thereof;
Figure 1.3 is a top view thereof;
Figure 1.4 is a bottom view thereof;
Figure 1.5 is a right view thereof;
Figure 1.6 is a left view thereof;
Figure 1.7 is a perspective view thereof;
Figure 1.8 is a perspective view thereof;
Figure 1.9 is a front view thereof;
Figure 1.10 is a back view thereof;
Figure 1.11 is a top view thereof;
Figure 1.12 is a bottom view thereof;
Figure 1.13 is a right view thereof;
Figure 1.14 is a left view thereof;
Figure 1.15 is a front view thereof;
Figure 1.16 is a front view thereof; and
Figure 1.17 is a front view thereof.--

Claim Rejection:  35 U.S.C § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claimed design is indefinite and nonenabling because Figures 1.7-1.17 show a claimed blow up “doll-like” ballon that indicates a humanoid torso and legs that are not shown in the remaining figures, and therefore the scope of the claim is unclear.  It is of the Examiner’s understanding that the torso and legs are included to show the claimed design in an environment of use.  In order to overcome this rejection, it is recommended that applicant convert the humanoid features of torso and legs to broken lines.  Aditionally, a broken lines statement describing the broken lines should be inserted directly into the specification, preceding the claim, that reads: “The broken lines shown in Figures 1.7-1.17 illustrate environment and form no part of the claimed design.”

    PNG
    media_image1.png
    631
    874
    media_image1.png
    Greyscale

In order to overcome this rejection, it is suggested that the design be shown clearly and consistently throughout the views.  If some parts cannot be clarified without creating a new appearance, applicant may wish to remove those parts from the claim by converting them to broken lines.  However, any amendment must not introduce new matter and must meet the written description requirement of 35 USC 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See MPEP 1504.04(I)(C) for written description, and see 35 USC 132 and 37 CFR 1.121(f) for new matter.
The claimed design is patentable over the references cited.

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below. 
Telephonic or in person interviews 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).    
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at 
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012 , may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112 (a) and (b), as set forth above.
The references not relied upon are cited as cumulative prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic, can be reached on (571)272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921